Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on (06/21/2021) and (08/30/2021) was filed after the mailing date of the Non-Final Rejection 3/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	Regarding applicants arguments on page 9 directed at the rejection of claim 31:
Examiner agrees that Ahern does not EXPLICITLY teach ALL of the amended claim limitations:
Ahern teach determining that the first portion of the message content in the email message, authored by the user in the compose pane, conforms to a predefined question schema  (Fig 1A; 0003-0004; 0028-0029; identifying by the sender client application if the message includes a question, wherein identifying a sentence as a question is equivalent to the schema)
Ahern does not explicitly teach determining that the first portion of the message content in the email message, authored by the user in the compose pane, conforms to a predefined question schema based on characters in a second portion of the message content, the second portion being different than the first portion; 
	Vuong teaches determining that the first portion (sentence) of the message content in the email message, authored by the user in the compose pane, conforms to a predefined question schema based on characters in a second portion of the message content (question mark), the second portion being different than the first portion; (0022; determining a question is in the content based on linguistic analysis or a question mark)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahern to include identify a question based on a question mark as is taught by Vuong
The suggestion/motivation for doing so is to better manage question in an email system [0001-0003]

Regarding applicant’s arguments on page 10 directed at the rejection of claim 36, the application argues that Bhattiprolu does not teach semantic analysis, for purposes of advancing prosecution Examiner respectfully enters Cohen et al. (US 9143468 B1) 
In an analogous art Cohen teaches generate a semantic interpretation (semantic analysis) of the second message (reply message) content by applying a natural language (semantic analysis is a subfield of NLP) understanding system to the second message content (reply message), based on a semantic interpretation of the second message content entered by the recipient user in the reply pane, determine that the second message content is in reply to a first message content in the first electronic message; (Figs 4 [Wingdings font/0xE0] 6B; Col 6 Lines 22-47; Col 12 Lines 64 [Wingdings font/0xE0] Col 13 Lines 33; applying semantic analysis to reply messages to determine they are in reply to a message of a specific thread and associate/display the reply message in the thread as a reply message)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 24, the claim recites “generate a user input mechanism selectively actuatable by the user to confirm the question tag”. Examiner has respectfully reviewed the specification and was unable to find proper written description. The specification recites [0030] “User interaction logic 176 can be used to solicit input from the user (e.g., author) to confirm whether the e-mail is indeed a question e-mail” and furthermore discloses [0044] “In one example, user interaction logic 176 can ask the user to confirm that the message should be treated as a question message”. That is the user is asked to confirm the message should be treated as a question and does not confirm the question tag itself. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahern (US 20130007144 A1) and further in view of Subramanya et al. (US 9436755 B1)

Regarding claim 21, Ahern teaches a computing system comprising: a processor; and memory storing instructions executable by the processor, wherein the instructions, when executed, cause the computing system to: (0014; system. 0018; Instructions stored in memory executed by a processor)
receive an indication of an electronic message with message content authored by a user in a compose pane; (Fig 1A; 0028-0029; Composing by the user a message with a plurality of questions)
automatically determine (determining by the client application) that a particular portion of the message content, (message includes questions) authored by the user in the compose pane, (composed by sender) conforms to a predefined question schema; (Fig 1A; 0003-0004; 0028-0029; identifying by the sender client application if the message includes a question, where the method for identifying a question is equivalent to the predefined schema, otherwise the system would not know how to identify a question)
 in response to the determination, generate a question tag (formatting the message with markup question tag) indicating the particular portion of the message content conforms to the predefined question schema; (where the markup language indicates which text in the message is a question) (Fig 1A: 0003-0004; 0028-0029; includes questions that are marked with predefined tags; a markup language is predefined, and specific tags require formats such as an opening tag and an ending tag see Fig 1C with opening tag <question> and closing tag </question> these are generated indicating the email message conforms to a question schema, as is predefined to the markup language)
and send the electronic message including the question tag to a set of recipients; (Fig 1A; 0028; sending the email including the markup language tags to a set of recipients)
receive a reply message, (reply from user B) that is in reply to the electronic message, (Reply to original message) and includes a first reply to the particular portion (answer to a question) and a reply tag that is associated with the question tag and indicates the first reply is from a first recipient; (Fig 1A-1B; 0003-0004; 0028-0029; Sending by User B a reply email to original email to all parties (equivalent to receive a reply message), the reply from user B includes an answer to a question that is tagged as a question, the tag indicates an answer, located inside a question tag, and the replying users ownership of the answer; )
and based on the reply tag, format the reply message to distinguish the first reply from the particular portion and from a second reply to the particular portion by a second recipient (Fig 1C; formatting all the user answers inside the question tag (example from image: <question id=”q003”>) the different replies received from different users <answer owner=”recipient: B”> and <answer owner=”recipient: C”> along with the replies)
	Ahern does not explicitly teach automatically determine that a particular portion of the message content, authored by the user in the compose pane, conforms to a predefined question schema based on characters in the message content;
In an analogous art Subramanya teaches automatically determine that a particular portion of the message content, authored by the user in the compose pane, conforms to a predefined question schema based on characters in the message content; (Col 5 Line 15 [Wingdings font/0xE0] Col 6 Line 22; Col 7 Lines 35-57;  identifying in composed messages a question based on the question mark (characters in the content) and tagging parts of the message)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahern to include identifying questions based on a question mark as is taught by Subramanya.
The suggestion/motivation for doing so is to better manage requests in messages [Background]

Regarding claim 23, Ahern in view of Subramanya teach the computing system of claim 21, and is disclosed above, Ahern teaches wherein the particular portion of the generated message content comprises a first portion, (Fig 1A; first question) and the characters comprise characters in a second portion (Fig 1A: second question) of the generated message content, the second portion being different than the first portion(Fig 1B-1E; 0003-0004; 0028-0029; identifying by the sender client application if the message includes questions, where the method for identifying a question is equivalent to the predefined schema)

Regarding claim 25, Ahern in view of Subramanya teach the computing system of claim 21, and is disclosed above, Ahern do not disclose but Subramanya teaches wherein the instructions cause the computing system to: determine that the particular portion of the message content conforms to the predefined question schema based on a linguistic interpretation (natural language processing) of the message content. (Col 5 Line 15 [Wingdings font/0xE0] Col 6 Line 22; Col 7 Lines 35-57;  identifying in composed messages a question based on the question mark (characters in the content) and natural language processing and tagging parts of the message)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahern to include identifying questions based on a question mark as is taught by Subramanya.
The suggestion/motivation for doing so is to better manage requests in messages [Background]

Regarding claim 26, Ahern in view of Subramanya teach the computing system of claim 21, and is disclosed above, Ahren teaches wherein the electronic message comprises an electronic mail (email) message, and question tag identifies (metadata tags including question tag), to an email system corresponding to the recipient, the email message as a question message ([Fig 1: 152; Fig 1B-Fig 1E: 164, 166, 168, 170; 0004; 0028-0029] includes indication html tags identifying for the recipient the email contains questions)

Regarding claim 27, Ahern in view of Subramanya teach the computing system of claim 21, and is disclosed above, Ahern teaches wherein the instructions cause the computing system to: identify a plurality of different portions of the message content as conforming to the predefined question schema; generate a plurality of question tags, each question tag being associated with a different one of the plurality of different portions; and send the electronic message including the plurality of question tags to the set of recipients (Fig 1A-1C; 0003-0004; 0028-0029; The first user composing the message, the client application determined multiple questions in the email and all questions are tagged accordingly see Fig 1A showing 3 questions, all having their own questions tag, and sending the email with the plurality of tags to the recipients)

Regarding claim 28, Ahern in view of Subramanya teach the computing system of claim 27 and is disclosed above, Ahren teaches wherein the plurality of question tags identify,(metadata question tags) to a recipient electronic messaging system corresponding to the first recipient,(recipient client) the plurality of different portions as items that can be responded to by the first recipient of the electronic message (0028-0029; identifying questions using the metadata tags for indicating questions that need answering)

Regarding claim 29, Ahern in view of Subramanya teach the computing system of claim 28, and is disclosed above, Ahren teaches wherein the recipient electronic messaging system is configured to format the electronic message based on the plurality of question tags (0028-0029; receiving by the recipient an email with tags indicating questions to be answered, displaying by the system the tags and the questions which were formatted for display at the senders end of the using the tags see Fig 1A-Fig 1B)

Regarding claim 30, Ahern in view of Subramanya teach the computing system of claim 29, and is disclosed above, Ahern teaches wherein the recipient electronic messaging system is configured to detect the first recipient entering content in reply to a particular portion (question) and format the content being entered by the first recipient to display the content in a same pane as the particular portion of the message content (Fig 1A-1C; 0028-0029; Selecting by the user the question and entering an answer to the question, the answer is then formatted and tagged to be a response of the question, and displayed as such using markup language)
 and to visually distinguish the content from the particular portion of the message content and from other replies to the particular portion of the message content, by other recipients. (Fig 1C; formatting all the user answers inside the question tag (example from image: <question id=”q003”>) the different replies received from different users <answer owner=”recipient: B”> and <answer owner=”recipient: C”> along with the replies)

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahern (US 20130007144 A1) and further in view of Subramanya et al. (US 9436755 B1) and further in view of Bantawala et al. (US 20170149865 A1)

Regarding claim 24, Ahern in view of Subramanya teach the computing system of claim 21 and is disclosed above, Ahern in view of Subramanya do not disclose wherein the instructions cause the computing system to: generate a user input mechanism selectively actuatable by the user to confirm the question tag
Bantawala teaches wherein the instructions cause the computing system to: generate a user input mechanism selectively actuatable by the user (user selectable control 205 in Fig 2. through the interface) to confirm the question tag ([0030] “In this example, UI 200 may include a plurality of controls including a question control 205, an answer control 210, and a notify control 215. In one exemplary implementation, user A, in asking question 220, may select question 220 as shown. Further, user A may select control 205. Selection of control 205 may cause the client to send a communication to closer system 125 indicating that communication 220 includes a question to be tracked” wherein identifying the message to be tracked is equivalent to the question tag) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahern in view of Subramanya to include an interface operation for confirming a message is a question message and is to be tracked as is taught by Bantawala
 The suggestion/motivation for doing so is to better integrate user tools into messaging

Claims 31-33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahern (US 20130007144 A1) in view of Vuong EP 1918825 A1 

Regarding claim 1 Ahern teaches a computer-implemented method comprising: (0014; method)
 generating a user interface comprising a compose pane corresponding to an electronic mail (email) message authored by a user; (Fig 1; 1A-1C; 0028-0029; Email user interface where a user can create a email)
based on user input from the user in the compose pane, generating a first portion of message content in the email message; (Fig 1; 1A-1C; 0028-0029; Email user interface where a user can create a email, User A creating an email with messages)
determining that the first portion of the message content in the email message, authored by the user in the compose pane, conforms to a predefined question schema  (Fig 1A; 0003-0004; 0028-0029; identifying by the sender client application if the message includes a question, wherein identifying a sentence as a question is equivalent to the schema)
associating a question tag with the first portion,(adding markup tags) the question tag indicating the first portion of the message content (first question)  (Fig 1A: 0003-0004; 0028-0029; includes questions that are marked with predefined tags; a markup language is predefined, and specific tags require formats such as an opening tag and an ending tag see Fig 1C with opening tag <question> and closing tag </question> these are generated indicating the email message conforms to a question schema, as is predefined to the markup language)
 and sending the email message including the  (Fig 1A; 0028; sending the email including the markup language tags to a set of recipients)
Ahern does not explicitly teach determining that the first portion of the message content in the email message, authored by the user in the compose pane, conforms to a predefined question schema based on characters in a second portion of the message content, the second portion being different than the first portion; 
	Vuong teaches determining that the first portion (sentence) of the message content in the email message, authored by the user in the compose pane, conforms to a predefined question schema based on characters in a second portion of the message content (question mark), the second portion being different than the first portion; (0022; determining a question is in the content based on linguistic analysis or a question mark)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahern to include identify a question based on a question mark as is taught by Vuong
The suggestion/motivation for doing so is to better manage question in an email system [0001-0003]

Regarding claim 32, Ahern in view of Vuong the computer-implemented method of claim 31, and is disclosed above, Ahern does not explicitly but Vuong teaches wherein determining that the email message conforms to a predefined question schema comprises: determining that the email message conforms to the predefined question schema based on characters entered in the message content  (0022; determining a question is in the content based on linguistic analysis or a question mark)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahern to include identify a question based on a question mark as is taught by Vuong
The suggestion/motivation for doing so is to better manage question in an email system [0001-0003]

Regarding claim 33, Ahern in view of Vuong teach the computer-implemented method of claim 31, and is disclosed above, Ahern does not disclose but Vuong teaches wherein determining that the email message conforms to a predefined question schema comprises: determining that the email message conforms to the predefined question schema based on a linguistic interpretation of the message content (0022; determining a question is in the content based on linguistic analysis or a question mark)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahern to include identify a question based on a question mark as is taught by Vuong
The suggestion/motivation for doing so is to better manage question in an email system [0001-0003]

Regarding claim 35, Ahern in view of Vuong teach the computer-implemented method of claim 31, and is disclosed above, Ahern teaches and further comprising: identifying a plurality of different portions of the message content;  (Fig 1A; 0003-0004; 0028-0029; identifying by the sender client application if the message includes a question)
generating one or more question tags (email metadata tags) that are associated with the plurality of different portions (plurality of questions); ([Fig 1: 152; Fig 1B-Fig 1E: 164, 166, 168, 170; 0004; 0028-0029]  generating tags indicating questions in the email)
 and sending the email message including the one or more question tags to the recipient([Fig 1: 152; Fig 1B-Fig 1E: 164, 166, 168, 170; 0004; 0028-0029] send the email with the tags to the recipient)

Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahern (US 20130007144 A1) in view of Vuong EP 1918825 A1 and further in view of Karnik (US 20110131279 A1)

Regarding claim 34, Ahern in view of Vuong teach the computer-implemented method of claim 31, and is disclosed above, Ahern in view of Vuong do not teach wherein determining that the email message conforms to a predefined question schema comprises: generating a user input mechanism selectively actuatable by the user to generate the message tag
In an analogous art Karnik teaches wherein determining that the email message conforms to a predefined question schema comprises: generating a user input mechanism selectively actuatable by the user (user input through the interface) to generate the message tag (to assign a classification) ([0057] using by the user the tool provided on the interface to select a classification (equivalent to tagging) the email with a classification, where the user selection is equivalent to actuatable by the user to generation)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahern in view of Vuong to include an interface operation for providing tags as is taught by Karnik 
 The suggestion/motivation for doing so is to better integrate user tools into messaging



Claims 36-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong EP 1918825 A1 in view of Cohen et al. (US 9143468 B1) in view of Ahern (US 20130007144 A1) 

Regarding claim 36, Vuong teaches a computing system comprising: a processor; and memory storing instructions executable by the processor, wherein the instructions, when executed, cause the computing system to: ([0005] system; [0006] communication device with a main processor [0013] software application for messaging stored in device memory)
generate a user interface comprising a reply pane representing a reply electronic message that is in reply to a first electronic message received by a recipient user, wherein the first electronic message includes first message content (examiner notes all messages include content see Figs), and the reply pane configured to receive input from the recipient user to generate second message content in the reply electronic message; ([Fig 4C & 4E & 0008] a user interface with a reply pane (top part of interface) where a user can respond to a received email message (see received message from Andrew at the bottom of interface))
Vuong does not explicitly teach generate a semantic interpretation of the second message content by applying a natural language understanding system to the second message content, based on a semantic interpretation of the second message content entered by the recipient user in the reply pane, determine that the second message content is in reply to a first message content in the first electronic message; generate, based on the determination, a question tag that is associated with the first message content; and send the reply electronic message including the question tag to one or more recipients.  
In an analogous art Cohen teaches generate a semantic interpretation (semantic analysis) of the second message (reply message) content by applying a natural language (semantic analysis is a subfield of NLP) understanding system to the second message content (reply message), based on a semantic interpretation of the second message content entered by the recipient user in the reply pane, determine that the second message content is in reply to a first message content in the first electronic message; (Figs 4 [Wingdings font/0xE0] 6B; Col 6 Lines 22-47; Col 12 Lines 64 [Wingdings font/0xE0] Col 13 Lines 33; applying semantic analysis to reply messages to determine they are in reply to a message of a specific thread and associate/display the reply message in the thread as a reply message)
	It would have been obvious to one of ordinary skill in the art to modify the email processing system of Vuong to include taking into account who is writing the email and indicating the writer alongside what was written in reply to a particular content as is taught by Cohen
	The suggestion/motivation for doing so is to be able to bring context to reply emails
Vuong in view of Cohen do not explicitly disclose generate, based on the determination, a question tag that is associated with the first message content; and send the reply electronic message including the question tag to one or more recipients.  
In an analogous art Ahern teaches a generate, based on the determination, (email metadata question tag) a question tag that is associated with the first message content; (plurality of questions) (Fig 1B-1E; 0028-0029; generating tags indicating questions in the email)
and send the reply electronic message including the question tag to one or more recipients.  (Fig 1B-1E; 0028-0029; sending the email with the tags to the recipient)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong in view of Cohen to generate tags associated with particular textual portions in an email and transmitting the email with the tags as is taught by Ahern
	The suggestion/motivation is to better track content in the email

Regarding claim 37, Vuong in view of Cohen in view of Ahern teach the computing system of claim 36, and is disclosed above, Vuong further teaches wherein instructions cause the computing system detect the recipient user entering content in-line with message content in the first electronic message ([Fig 4C-4E] the user enter a response to questions posed in the first received email, the response is entered directly after each portion see Fig 4 C & 4D to show responses entered by the user, if the responses were entered via the software application then it must have been detected)
and immediately following a textual portion in the first electronic message: ([Fig 4C-4E] the user enter a response to questions posed in the first received email, the response is entered directly after each portion see Fig 4 C & 4D to show responses entered by the user, if the responses were entered via the software application then it must have been detected)
Vuong in view of Cohen do not explicitly teach and generate, based on the detection, a second question tag associated with the second textual portion.  
	In an analogous art Ahern teaches and generate, based on the detection, a second question tag associated with the second textual portion (plurality of questions from the sender) (Fig 1B-1E; generating an html tag indicating a user’s answers to a plurality of question)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong in view of Cohen to generate tags associated with particular textual portions in an email and transmitting the email with the tags as is taught by Ahern
	The suggestion/motivation is to better track content in the email

Regarding claim 38, Vuong in view of Cohen in view of Ahern teach the computing system of claim 36, and is disclosed above Vuong further teaches wherein the recipient processing system is configured to: detect the recipient user copying a second textual portion of the message content from the first email message into the reply email message and entering content immediately following the copied second textual portion in the reply email message: ([Fig 4C-4E & 0026-0029] a user may select a sentence from the original email to respond to by selecting add question on the sentence currently highlighted, where the question would be added and formatted into the response email with a marked area for the user to enter a response to the added question directly after added question; where the add question function is equivalent to copy and paste, and since user responses are rendered onto the display the response region then the user entering in a response must be detected)
Vuong in view of Cohen do not explicitly teach and generate, based on the detection, a question tag associated with the second textual portion.  
	In an analogous art Ahern teaches and generate, based on the detection, (based on the user providing the response) a question tag associated with the second textual portion (plurality of questions from the sender) (Fig 1B-1E; generating an html tag indicating a user’s answers to a plurality of question)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong in view of Cohen to generate tags associated with particular textual portions in an email and transmitting the email with the tags as is taught by Ahern
	The suggestion/motivation is to better track content in the email

  Regarding claim 40, Vuong in view of Cohen in view of Ahern teach the computing system of claim 36, and is disclosed above, Vuong further teaches wherein the instructions cause the computing system
format the message content being entered by the recipient user to display it in a same pane as the particular textual portion of the message content ([Fig 4C & 4D] the user reply (410a) being in response to a specific textual portion in the first email message (408a); ([Fig 4C] format and display the content received in the first email 408a-408d alongside the reply to each content 410a-410d in a reply pane of the interface)  
Vuong in view of Cohen in view of Ahern do not explicitly disclose and to visually distinguish it from the particular textual portion of the message content and from other replies to the particular textual portion of the message content, by other recipients 
 	In an analogous art Ahern teaches and to visually distinguish (html tags) it from the particular textual portion of the message content (original questions) and from other replies to the particular textual portion of the message content (answers from other recipients), by other recipients ([Fig 1: 152; Fig 1B-Fig 1E: 164, 166, 168, 170] includes indication html tags distinguishing the answer provided by the recipient B or C which are distinguishable from the questions (equivalent to reply being visually distinguished from the particular text from the email and provided by other recipients)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong in view of Cohen to visually distinguish the users responses from other responses provided by other users for a specific question as is taught by Ahern 
The suggestion/motivation for doing so is to better track email content

Claims 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong EP 1918825 A1 in view of Cohen et al. (US 9143468 B1) in view of Ahern (US 20130007144 A1) and further in view of Nozaki et al. (US 20020129109 A1).

Regarding claim 39, Vuong in view of Cohen in view of Ahern teach the computing system of claim 36 and is disclosed above, Vuong in view of Cohen in view of Ahern do not disclose instructions cause the computing system is configured to: automatically generate a user actuatable link to user information corresponding to the recipient user adjacent the message content entered by the recipient user
In an analogous art Nozaki teaches wherein the recipient processing system is configured to: automatically generate a user actuatable link to user information corresponding to the recipient user adjacent the message content entered by the recipient user ([Abstract & Fig 4] the email processing system (equivalent to first recipient processing system) the user generates a message through  the software (see 0051 for software; and is equivalent to link generator logic) that inserts a telephone number and a map link in the email generated by the user, where the link is selectable (see Fig 5) and includes a user location (equivalent to user information corresponding to the recipient) and is found in the email content (equivalent to adjacent the content entered by the recipient)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the email processing systems of Vuong in view of Cohen in view of Ahern to include logic for inserting a link to user information as is done by Nozaki
The suggestion/motivation is to be able to provide additional information with the content entered in the email

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451